Citation Nr: 0525552	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether the reduction in the rating assigned for the 
veteran's service-connected genitourinary disability from 30 
percent to 10 percent, effective December 1, 2004, was 
proper?

2.  Entitlement to an increased rating for right 
spermatocele, left hydrocele, left varicole, and interstitial 
cystitis, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service in the Army 
from June 1998 to June 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran had a personal hearing at the RO with a Decision 
Review Officer (DRO) in June 2004.

The Board notes that the February 2004 statement of the case 
(SOC) included the issues of the initial evaluation for 
migraine and the denial of service connection for pinguecula 
and recurrent visual black spots, but that the February 2004 
VA Form 9 filed by the veteran did not include these issues.  
Moreover, the veteran did not file a substantive appeal 
concerning these issues within 60 days after the issuance of 
the SOC, which was the later of the two dates contained in 
38 C.F.R. § 20.302(b).  Nonetheless, the Decision Review 
Officer (DRO) solicited testimony concerning these issues at 
the hearing in June 2004. Thereafter, however, the DRO did 
not include these issues in the supplemental SOC (SSOC), and 
the appellant did not include them in his response to the 
SSOC.  Therefore, the Board concludes that the only issues 
now before it on appeal are those related to the evaluation 
of the veteran's genitourinary disability.
 

FINDINGS OF FACT

1. The disability rating for the veteran's service-connected 
genitourinary disability had been in effect for less than 
five years at the time it was reduced.

2. The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include 
providing proper notification of the proposal to reduce the 
disability rating and giving the veteran the opportunity to 
submit evidence.


3.  At the time of the September 2004 rating decision, 
evidence of record demonstrated an improvement in the 
severity of the veteran's genitourinary disability to warrant 
the assignment of a reduction in his disability rating from 
30 percent to 10 percent.

4.  Prior to December 1, 2004, the veteran's residuals of a 
service-connected genitourinary disability were manifested by 
no more than recurrent right testicle spermatocele and 
varicoceles, persistent right scrotalgia, swelling, and no 
urinary dysfunction symptoms; this equated to urinary tract 
infection with recurrent symptomatic infection requiring 
continuous intensive management.  

5.  From December 1, 2004, the veteran's residuals of a 
service-connected genitourinary disability are manifested by 
mild aching, infrequent symptoms of interstitial cystitis, 
and no urinary dysfunction symptoms; this equates to no more 
than a urinary tract infection with long-term drug therapy, 
one to two hospitalizations per year, and/or requiring 
intermittent intensive management.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of September 2004 implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (2004).

2.  The reduction of the veteran's disability rating for 
right spermatocele, left hydrocele, left varicole, and 
interstitial cystitis from 30 percent to 10 percent was 
proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.2, 4.115a, 4.115b, Diagnostic Codes 
7512, 7525 (2004).    

3.  Prior to December 1, 2004, the schedular criteria for a 
rating in excess of 30 percent for right spermatocele, left 
hydrocele, left varicole, and interstitial cystitis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.115a, 4.115b, Diagnostic Codes 7512, 7525 
(2004).

4.  From December 1, 2004, the schedular criteria for a 
rating in excess of 10 percent for right spermatocele, left 
hydrocele, left varicole, and interstitial cystitis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.115a, 4.115b, Diagnostic Codes 7512, 7525 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was initially granted service connection for 
right spermatocele and varicole in a November 2001 rating 
decision and assigned a 30 percent rating under Diagnostic 
Code 7525, effective from June 2001, on the basis that the 
veteran's disability more nearly approximated one requiring 
continuous intensive medical management.    

The veteran filed a claim for an increased evaluation in 
December 2001.  This appeal arises from an August 2002 rating 
decision in which the RO continued the 30 percent rating 
previously assigned and recharacterized the veteran's 
service-connected genitourinary disability as right 
spermatocele, left hydrocele, left varicole, and interstitial 
cystitis under Diagnostic Codes 7525-7512.  As discussed 
further below, the RO reduced the evaluation of this 
disability to 10 percent, effective from December 1, 2004, 
during the appeal.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  See 38 C.F.R. §§ 4.1 and 
4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2004).

The rating criteria for evaluating the veteran's service-
connected genitourinary disability are located under 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7525 - 7512 
(2004).

Under Diagnostic Code 7525, chronic epididymo-orchitis is 
rated as urinary tract infection.  Under the criteria for 
urinary tract infection in 38 C.F.R. § 4.115a , a 10 percent 
rating is assigned for long-term drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management.  A 30 percent rating is for recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  See 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7525 (2004).

Under Diagnostic Code 7512, chronic cystitis (includes 
interstitial and all etiologies, infectious and non-
infectious) is evaluated under 38 C.F.R. § 4.115a as voiding 
dysfunction.  Voiding dysfunction is evaluated under the 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2004).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.


Obstructed voiding entails ratings ranging from 
noncompensable to 30 percent. A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization. A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
Id.

I.  Propriety of the rating reduction 

The RO proposed a reduction of the veteran's genitourinary 
disability rating from 30 percent to 10 percent in the 
February 2004 SOC by the DRO.  See 38 C.F.R. §§ 3.105(e) and 
3.2600(d).  The veteran was notified of the proposed 
reduction by a letter from the RO dated on February 11, 2004.  
In a September 2004 rating decision, the RO finalized the 
reduction and assigned a 10 percent rating for the veteran's 
service-connected genitourinary disability under Diagnostic 
Codes 7525-7512, effective from December 1, 2004.  See 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7512, 7525 
(2004).  The RO also issued a concurrent SSOC in September 
2004, which discussed the rating reduction.   

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 
2002).  The United States Court of Appeals for Veterans 
Claims (the Court) has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993).  These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In certain rating reduction cases for ratings in effect for 
five years or more, there are specific requirements that must 
be met before VA can reduce a disability rating.  See 
38 C.F.R. § 3.344 (2004).  However, the previously assigned 
30 percent rating for the veteran's genitourinary disability 
was in effect only from June 5, 2001 to November 30, 2004.  
Consequently, the various provisions of 38 C.F.R. § 3.344 
(a), (b), pertaining to stabilization of disability ratings, 
do not apply in this case.  Under 38 C.F.R. § 3.344(c), 
applicable to disabilities likely to improve, reexaminations 
disclosing improvement, physical or mental, in such 
disabilities will warrant reduction in rating.  See 38 C.F.R. 
§ 3.344(c) (2004).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2004).

In this case, the February 2004 SOC discussed the proposed 
reduction in the evaluation of the veteran's service-
connected genitourinary disability.  The veteran was advised 
of the proposed reduction and given 60 days to present 
evidence by a letter from the RO to his latest address dated 
on February 11, 2004.  

In response, the veteran submitted statements in February, 
June, and August 2004, in which indicated why he felt his 
rating should not be reduced.  In June 2004, he also 
submitted a testicular pain tracking sheet concerning self-
recorded symptomatology of his service-connected 
genitourinary disability and presented testimony at a hearing 
before the DRO.  Further, VA outpatient treatment notes dated 
in April 2004 were associated with the claims file.  
Thereafter, the RO issued a SSOC and a rating decision in 
September 2004, implementing the proposed reduction from 30 
percent to 10 percent, effective from December 1, 2004.  

The regulation provides that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. 
§ 3.105(e) (2004).  The veteran was notified of the reduction 
in September 2004, and the 60-day period expired in November 
2004.  Accordingly, making the reduction effective from 
December 1, 2004 was proper under the regulation.

The Board finds that the RO properly applied the regulations 
regarding the procedure for reductions in ratings in this 
case.  He was given appropriate notice and opportunity to 
present evidence prior to the September 2004 reduction 
action, and the effective date of the reduction was proper.  
The question that remains before the Board is whether the 
evidence on which the reduction was based supported the 
reduction of the veteran's disability rating for his service-
connected genitourinary disability to include residuals of 
right spermatocele, left hydrocele, left varicole, and 
interstitial cystitis from 30 percent to 10 percent.

In general, when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004). 

The Court has specified the burden of proof with respect to 
ratings reductions claims:  

Because the issue in this case is whether the RO was 
justified
in reducing the veteran's 30% rating, rather than 
whether the 
veteran was entitled to "reinstatement" of the 30% 
rating, 
the Board was required to establish, by a preponderance 
of 
evidence and in compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction was warranted. 


See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Evidence of record shows that the veteran sought treatment 
for right testicular pain and underwent excision of a right 
spermatocele during active service.  A July 2001 VA 
examination report listed a diagnosis of recurrent right 
testicle spermatocele and varicoceles with a referral to VA 
urology for further treatment.  VA outpatient treatment notes 
dated in August 2001 indicate that the veteran complained of 
increased intermittent right testicular pain and swelling.  
An impression of persistent right scrotalgia status post 
spermatocelectomy was listed in the record.  An August 2001 
scrotum echogram report listed impressions including 
bilateral epididymal cysts vs. spermatoceles, left complex 
hydrocele, and left varicocele.  

As noted above, the veteran was initially granted service 
connection for right spermatocele and varicole and assigned a 
of 30 percent under Diagnostic Code 7525 for his service-
connected disability in a November 2001 rating decision, 
based on the July 2001 VA examination report and VA 
outpatient treatment records dated in August 2001.  The 
veteran filed a claim for a higher evaluation in December 
2001.  

A January 2002 VA treatment note showed that the veteran 
underwent a KCl test (potassium chloride sensitivity test) 
for evaluation of interstitial cystitis in October 2001 and 
continued to experience right scrotalgia.  The January 2002 
treatment record detailed that he was prescribed medication 
to treat his service-connected disability.  Right orchalgia 
with no urinary symptomatology was indicated in an August 
2002 VA treatment note.    

In an August 2002 rating decision, the RO continued the 30 
percent rating previously assigned but recharacterized the 
veteran's service-connected genitourinary disability as right 
spermatocele, left hydrocele, left varicole, and interstitial 
cystitis under Diagnostic Codes 7525-7512.  

An April 2003 VA treatment note showed that the veteran was 
no longer taking prescription medication for his disability, 
as he indicated that there was "no change in the 
discomfort" after using it.  It was noted that the veteran's 
symptoms were reported as mild aching; about four times per 
year this required rest for relief.  The genitourinary 
examination during the consult showed that the veteran did 
not suffer urgency, frequency, or hesitancy.  An impression 
of chronic infrequent symptoms of interstitial cystitis, no 
change in functional status due to diagnosis, was listed in 
the treatment record.  

The RO proposed a reduction of the veteran's disability 
rating from 30 percent to 10 percent in the February 2004 SOC 
based on evidence in VA outpatient treatment records dated in 
2003.  The SOC stated that VA treatment records showed the 
veteran's disability was not currently being treated 
medically, that scrotal pain was managed by rest, and that 
the current diagnosis of interstitial cystitis did not show 
any voiding dysfunction symptomatology.   

An additional VA treatment note dated in April 2004 listed an 
impression of chronic infrequent symptoms of interstitial 
cystitis, no change in functional status due to diagnosis.  
The genitourinary examination during the April 2004 consult 
again showed that the veteran did not suffer urgency, 
frequency, or hesitancy.  In the June 2004 hearing 
transcript, the veteran contended both that his "symptoms 
haven't changed ever since they were presented" and that his 
conditions had "worsened and now they're a constant, and 
they have been constant for the past number of years".  

As discussed by the Board above, the Court in Brown, 5 Vet. 
App. at 421, made it clear that a reduction in the veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain, based upon review of the entire record, whether 
the evidence reflects an actual change in the disability, 
whether the examination reports reflecting such change are 
based upon thorough examination, and whether any improvement 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421.

After a thorough review of the veteran's claims file, the 
Board finds that the evidence of record does demonstrate 
improvement of the veteran's service-connected genitourinary 
disability such as would be contemplated under the provisions 
of 38 C.F.R. § 3.344(c) to warrant a reduction of his 
disability rating from 30 percent to 10 percent.  The 30 
percent rating for the veteran's service-connected 
genitourinary disability was assigned on the basis that the 
disability more nearly approximated a 30 percent rating under 
the Schedule, as evidence showed that the veteran suffered 
from a "recurrent symptomatic spermatocele and varicocele 
with on-going severe pain" that implied the need for further 
medical management.  See 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 
Diagnostic Codes 7525 (2004).

The evidence on which the reduction was based supports the 
reduction of the veteran's disability rating from 30 percent 
to 10 percent, because it does not show that the veteran's 
disability equates to recurrent symptomatic infection 
requiring continuous intensive management.  VA outpatient 
treatment records dated in April 2003 and April 2004 show 
that the veteran's disability symptomatology was no longer 
classified as "recurrent"; rather, it is now characterized 
as "infrequent", "mild", with "no change in functional 
status due to diagnosis".  Although the veteran reported 
mild aching for about an hour one or two days per week, he 
was only required to rest for 5 to 20 minutes to relieve the 
pain on approximately 4 occasions per year, and he had 
discontinued his medication because it did not change his 
level of discomfort.  Apparently, he is being seen about once 
per year for this problem.  The April 2003 and 2004 VA 
outpatient treatment records show that the veteran no longer 
suffers from a recurrent symptomatic genitourinary disability 
that requires continuous intensive management that would 
equate to a 30 percent rating under 38 C.F.R. § 4.115a, 
4.115b, Diagnostic Code 7525 (2004).  Further, April 2003 and 
2004 VA outpatient treatment records specifically reported 
that the veteran does not suffer from any form of voiding 
dysfunction (e.g., leakage, frequency, or obstructed voiding) 
as required for the assignment of a percentage rating under 
38 C.F.R. §§ 4.115a, 4.115b,  Diagnostic Code 7512 (2004).  

The Board acknowledges the veteran's complaints in multiple 
statements and at his June 2004 hearing that his service-
connected genitourinary disability residuals have remained 
constant since separation or even increased.  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Thus, the veteran is competent to provide evidence 
concerning the symptoms he experiences; his statements, 
however, do not show that his symptoms equate to a recurrent 
symptomatic infection that requires continuous intensive 
management.  Rather, the medical evidence does not show the 
requirement for continuous intensive management of his 
symptoms.  

As a final matter, the Board also acknowledges the June and 
October 2003 letters submitted by the veteran to show that a 
prospective employer found him to be "medically ineligible" 
for employment due to the "possibility of sudden 
incapacitation on the job" concerning his service-connected 
disabilities of migraine headaches and interstitial cystitis.  
However, an isolated rejection letter from one prospective 
employer does not show that the veteran's current service-
connected disability residuals inhibited improvement of his 
functioning under the ordinary conditions of life and work as 
to prohibit the reduction of his disability rating from 30 
percent to 10 percent.  In fact, additional evidence of 
record reflected that the veteran was currently employed as a 
management analyst.   

Based on the evidence discussed above, the Board finds that a 
preponderance of the evidence shows that the veteran's 
service-connected genitourinary disability demonstrated the 
level of improvement necessary to justify the propriety of 
the reduction in the veteran's disability rating from 30 
percent to 10 percent, effective from December 1, 2004.

II.  Entitlement to an Increased Rating 

The remaining question before the Board is whether a rating 
higher than 30 percent, prior to December 2004, or higher 
than 10 percent thereafter, is warranted.  The severity of a 
service-connected disability is ascertained, for VA rating 
purposes, by the application of rating criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The rating criteria for evaluating the veteran's service-
connected genitourinary disability are set forth above.  See 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7525-7512 
(2004).  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2004).  
The hyphenated diagnostic code in this case indicates that 
chronic epididymo-orchitis rated as urinary tract infection 
under Diagnostic Code 7525 is the service-connected disorder, 
and chronic cystitis rated as voiding dysfunction under 
Diagnostic Code 7512 is a residual condition.

As an initial matter, in considering the veteran's increased 
evaluation claim, the Board acknowledges his complaints in 
multiple personal statements as well as the June 2004 hearing 
transcript that he suffers from increased severity of his 
service-connected genitourinary disability residuals.  His 
lay statements alone, however, cannot meet the burden imposed 
by 38 C.F.R. §§ 4.115a, 4.115b with respect to the current 
severity of his service-connected genitourinary disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (a)(2) (2004).  

Prior to December 1, 2004

The veteran's genitourinary disability was rated as 30 
percent under the criteria in Diagnostic Codes 7525-7512 
prior to the reduction in his rating that was effective from 
December 1, 2004.  In this case, none of the competent 
medical evidence shows that the veteran suffered from 
symptoms prior to December 1, 2004 that equated to the 
criteria for a rating in excess of 30 percent.  

In evaluating the veteran's genitourinary disability, the 
Board has reviewed and considered all of the evidence in the 
veteran's claims folder.  A 30 percent disability rating is 
the maximum rating assignable under Diagnostic Code 7525, in 
the absence of poor renal function, which is not alleged or 
shown in this instance.  IN addition, competent medical 
evidence of record (discussed in detail above) does not show 
that the veteran suffers from voiding dysfunction due to his 
service-connected disability with symptoms like:  (1) urinary 
frequency with a daytime voiding interval less than 1 hour, 
or awakening to void 5 or more times per night; (2) urine 
leakage that requires the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day, or (3) urine leakage that requires the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512 
(2004). 

The Board finds that the evidence does not support the 
assignment of a rating in excess of 30 percent for the 
veteran's service-connected residuals of right spermatocele, 
left hydrocele, left varicole, and interstitial cystitis 
under the Schedule.  Prior to December 1, 2004, the veteran's 
service-connected genitourinary disability residuals do not 
meet or more nearly approximate the criteria for an increased 
rating under Diagnostic Codes 7525-7512.  See 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7525-7512 (2004).



From December 1, 2004

Pursuant to the September 2004 rating decision, the veteran's 
genitourinary disability was rated as 10 percent under the 
criteria in Diagnostic Codes 7525-7512 due to the reduction 
in his rating, effective from December 1, 2004.  In this 
case, none of the competent medical evidence shows that the 
veteran suffered from symptoms since December 1, 2004 that 
equated to the criteria for a rating in excess of 10 percent.  

In evaluating the veteran's genitourinary disability, the 
Board has reviewed and considered all of the evidence in the 
veteran's claims folder.  VA outpatient treatment records 
dated in April 2003 and April 2004 show that the veteran no 
longer suffers from a recurrent symptomatic genitourinary 
disability that requires continuous intensive management that 
would equate to a 30 percent rating under 38 C.F.R. § 4.115a, 
4.115b, Diagnostic Code 7525 (2004).  An impression of 
chronic infrequent symptoms of interstitial cystitis, no 
change in functional status due to diagnosis, was listed in 
each of the treatment records.  Further, the records show 
that the veteran's disability symptomatology was no longer 
classified as "recurrent", but is now characterized as 
"infrequent", "mild", with "no change in functional 
status due to diagnosis".  He apparently is now seen no more 
than once per year for this problem.  Consequently, the 
veteran's current disability residuals more nearly 
approximate a 10 percent rating under 38 C.F.R. § 4.115a, 
4.115b, Diagnostic Code 7525 (2004) which equate to 
intermittent medical management for his genitourinary 
symptomatology.  

Competent medical evidence of record discussed in detail 
above also does not show that the veteran suffers from 
voiding dysfunction due to his service-connected disability 
with symptoms like:  (1) urinary frequency with a daytime 
voiding interval between one and two hours, or awakening to 
void 3 to 4 times per night; (2)  urine leakage that requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed a number of times per day; or (4) 
obstructed voiding with urinary retention requiring 
intermittent or continuous catherization.  See 38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code 7512 (2004).

The Board acknowledges that the veteran indicated that he 
currently suffers from painful urination in an August 2004 
statement; this was also reported in the material he provided 
at his June 2004 hearing.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability that can 
properly be attributed to service or to an already service-
connected disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285; dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Further, none of the rating criteria for 
genitourinary disabilities under Schedule in 38 C.F.R. 
§§ 4.115a, 4.115b (2004) specifically provide for an 
increased rating based on residuals of painful urination 
alone.   

The Board finds that the evidence does not support the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected residuals of right spermatocele, 
left hydrocele, left varicole, and interstitial cystitis 
under the Schedule.  From December 1, 2004, the veteran's 
service-connected genitourinary disability residuals do not 
meet or more nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Codes 7525-7512.  See 
38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7525-7512 
(2004).

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected genitourinary disability.  But, as discussed above, 
the presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the service-connected genitourinary 
disability alone has required frequent periods of 
hospitalization or produced marked interference with the 
veteran's employment.  As evidence of record shows that the 
veteran is currently employed, there is no suggestion of 
marked interference with his employment in this case.  
Moreover, the information the veteran provided concerning his 
medical ineligibility for a position as a Border Patrol Agent 
indicates that the rejection was based on a combination of 
medical factors, only one of which was his genitourinary 
condition.  For these reasons, the assignment of an 
extraschedular rating for the veteran's genitourinary 
disability is not warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements have been fulfilled concerning the veteran's 
claims for entitlement to an increased evaluation for his 
service-connected genitourinary disability.  With regard to 
requirement (1), above, the RO sent the veteran a VCAA notice 
letters in June 2002 and August 2004 concerning what evidence 
is necessary to establish entitlement to an increased 
evaluation as well as additional correspondence in February 
2004 which informed him of what was needed to challenge the 
propriety of the proposed reduction in the rating.  With 
regard to requirements (2) and (3), the Board notes that the 
June 2002 and August 2004 letters also notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would obtain relevant records 
from any Federal agency, and that it would also make 
reasonable efforts to help him obtain other evidence, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.  In the 
August 2004 letter, the veteran was also informed that VA 
would assist him by providing a medical examination or 
obtaining a medical opinion in order to make a decision on 
his claim.  Finally, with respect to requirement (4), the 
Board notes that, although the letters did not explicitly ask 
the veteran to provide "any evidence in [his] possession 
that pertains to" his claims, he was provided with the text 
of 38 C.F.R. § 3.159, from which the Court took the fourth 
element of notification, in the January 2004 SOC.  Given the 
various letters and documents supplied to the veteran, it 
seems untenable that he would have refrained from submitting 
any other relevant evidence he might have had.  Accordingly, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the formal VCAA notice letters sent to 
the veteran in June 2002 and August 2004.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the August 2004 letter were sent to the 
veteran after the RO's August 2002 rating decision that is 
the basis of this appeal.  However, the June 2002 letter was 
sent to the veteran prior to the issuance of the August 2002 
rating decision.  As discussed above, the content of the 
notice provided to the veteran in the June 2002 and August 
2004 letters by the RO fully complied with the requirements 
of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004), Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claim was readjudicated in a SSOC issued in 
September 2004.  For these reasons, to decide the appeal 
would not be prejudicial error to the veteran in this case.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument and to respond to 
the June 2002 and August 2004 letters and the January 2004 
SOC and September 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the January 2004 SOC 
sent by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the June 2002 and August 2004 letters as well as 
the January 2004 SOC and September 2004 SSOC.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the veteran.  



B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records as well as VA outpatient treatment records identified 
by the veteran.  In this case, the Board concludes that 
sufficient evidence to decide the claim has been obtained and 
that any defect in the development requirements of the VCAA 
that may exist in this instance would not be prejudicial to 
the veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to these claims.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  
  
In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).


ORDER

The reduction in the rating assigned for the veteran's 
service-connected genitourinary disability from 30 percent to 
10 percent effective December 1, 2004 was proper.  

Entitlement to an increased rating for right spermatocele, 
left hydrocele, left varicole, and interstitial cystitis is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


